 Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 1 of 9 PageID #: 3




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK

Nickie Kane


Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                        -against-                                      Do you want a jury trial?
Advanced Care Staffing, LLC et. al.                                        ☐ Yes     ☐ No

Sam Klein, Wilma Mazano, Jubert Ong, Luz Lozano, Kashieria Franklyn, Liz Jurado, Regina
Machado, Jan Romwel Labro, Ola"Doe", Gia Guerra
Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.



               EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
 Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 2 of 9 PageID #: 4




I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Nickie                                                     Kane
First Name                        Middle Initial           Last Name

95-73 114 Street
Street Address
South Richmond Hill                                NY                             11419
County, City                                       State                          Zip Code
786-440-8209                                       ms.nickie.kane@gmail.com
Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:      Advanced Care Staffing, LLC
                   Name
                  1000 Gates Ave #5b
                   Address where defendant may be served
                   Brooklyn                                  NY                       11221
                   County, City                              State                    Zip Code

Defendant 2:      Sam Klein
                   Name
                  1000 Gates Ave #5b
                   Address where defendant may be served
                   Brooklyn                                  NY                       11221
                   County, City                              State                    Zip Code




                                                                                                 Page 2
 Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 3 of 9 PageID #: 5




Defendant 3:
                   Wilma Manzano
                   Name
                   1000 Gates Ave #5b
                   Address where defendant may be served
                    Brooklyn                         NY                  11221
                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
Advanced Care Staffing, LLC
Name
1000 Gates Ave #5b
Address
Brooklyn                                    NY                      11221
County, City                                State                   Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ☐ Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ☐ race:              Asian
               ☐ color:             Brown
               ☐ religion:          Muslim
               ☐ sex:               Female
               ☐ national origin:   Guyana



                                                                                    Page 3
 Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 4 of 9 PageID #: 6




    ☐ 42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:   Asian
    ☐ Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:
    x Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
    ☐
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:   PTSD
    ☐ Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:   PTSD
    ☐ Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ☐ New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ☐ New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ☐ Other (may include other relevant federal, state, city, or county law):




                                                                                    Page 4
 Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 5 of 9 PageID #: 7




IV.     STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ☐ did not hire me

      ☐ terminated my employment

      ☐ did not promote me

      ☐ did not accommodate my disability

      ☐ provided me with terms and conditions of employment different from those of
        similar employees

      ☐ retaliated against me

      ☐ harassed me or created a hostile work environment

      ☐ other (specify):



B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.
See attached pages.




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
 Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 6 of 9 PageID #: 8




V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ☐ Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?

      ☐ No

Have you received a Notice of Right to Sue from the EEOC?

      ☐ Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?         9/29/2020
            When did you receive the Notice?        10/4/2020
      ☐ No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ☐ direct the defendant to hire me

      ☐ direct the defendant to re-employ me

      ☐ direct the defendant to promote me

      ☐ direct the defendant to reasonably accommodate my religion

      ☐ direct the defendant to reasonably accommodate my disability

      ☐ direct the defendant to (specify) (if you believe you are entitled to money
        damages, explain that here)
       Compensatory damages for lost wages, conmensatory damages for wages lost for
       employment opportunity sabotaged by defendant, punitivive damages for
       emotional and psychological stress




                                                                                          Page 6
 Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 7 of 9 PageID #: 9




VII.     PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

10/4/2021
Dated                                                   Plaintiff’s Signature
Nickie                                                  Kane
First Name                     Middle Initial           Last Name
95-73 114 Street
Street Address
South Richmond Hill                              NY                             11419
County, City                                    State                           Zip Code
786-440-8209                                            ms.nickie.kane@gmail.com
Telephone Number                                        Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
 X Yes
 ☐        ☐ No

       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form.




                                                                                                Page 7
Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 8 of 9 PageID #: 10


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
Case 1:21-cv-04306-KAM-LB Document 2 Filed 01/04/21 Page 9 of 9 PageID #: 11




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




 Kane, Nickie
Name (Last, First, MI)
  95-73 114 Street
---------------------------
1000 Gates Ave #5b South Richmond Hill                   NY                          11419
Address                         City                     State                      Zip Code

786-440-8209                                              ms.nickie.kane@gmail.com
Telephone Number                                         E-mail Address

 10/4/2021
Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
